 CONSOLIDATED FORWARDING COMPANY, INC.357Consolidated Forwarding Company, Inc.andArthur G.Brackettand Patrick M. KenilyInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America,AFL, Local 600andArthur G.Brackett and PatrickM. Kenily.lCases Nos. 14-CA-1171 and14-CB-233.April 21,1955DECISION AND ORDEROn December 6, 1954, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondent Company, Consolidated Forwarding Company,Inc., and Respondent Union, International Brotherhood of Teamsters,Chauffeurs;Warehousemen & Helpers of America, AFL, Local 600,had engaged in certain unfair labor practices within the meaning ofthe Act, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that Respondentshad not engaged in certain other unfair labor practices alleged inthe complaint and recommended dismissal of those allegations.Thereafter Respondent Union and the General Counsel filed excep-tions to the Intermediate Report, and the General Counsel filed asupporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in these cases, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the Nation-alLabor Relations Board hereby orders :I.The Respondent Consolidated Forwarding Company, Inc., St.Louis, Missouri, its officers, agents, successors, and assigns, shall:A. Cease and desist from :(1)Encouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, AFL,The Spelling of Kenily's name appears as corrected at the hearingsDiscontinuance of the activities herein found violations, does not, as contended by theRespondent Union, preclude the Board from issuing a cease and desist order directed tothe violations and any like or related conduct, nor does it render such an order inappro-priate.N L R B v F H DfcGrano RCo , 206 F 2d 635, 641 (C A 6), enfg 99 NLRB695,Hrasnbo Food Stores, Inc,106 NLRB 870, 880 In these circumstances, we find itunnecessary to adopt the Trial Examiner's comments concerning other uncharged instancesof seniority based on union membership rather than actual dates of employment112 NLRB No. 53 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 600, by reducing its employees in seniority to conform to thedates of their membership in said Union, and from engaging in anylike or related conduct.(2) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.B. Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Jointly and severally with the Respondent Union, make wholeArthur G. Brackett and Patrick M. Kenily for any loss of pay eachmay have suffered as a result of the discrimination against him in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(2)Upon request, make available to the Board, or its agents, for ex-amination or copying, all payroll and other records necessary toanalyze the amounts of back pay due.(3)Post in conspicuous places at its business office at St. Louis, Mis-souri, including all places where notices are customarily posted, copiesof the notice attached to the Intermediate Report marked "AppendixA." 3 Copies of said notice, to be furnished by the Regional Director forthe Fourteenth Region, shall, after being duly signed by RespondentCompany's authorized representatives, be posted by it immediatelyupon receipt thereof and maintained for a period of at least sixty (60)consecutive days.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(4)Notify the Regional Director for the Fourteenth Region in writ-ing within ten (10) days from the date of this Order what steps havebeen taken to comply herewith.H. The Respondent, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, AFL, Local 600, itsofficers, representatives, agents, successors, and assigns, shall :A. Cease and desist from :(1)Causing or attempting to cause Respondent Company, its of-ficers, agents, successors, or assigns, to discriminate against its em-ployees by reducing them in seniority to conform to the dates of theirunion membership, and from engaging in any like or related conduct.3 This notice,however,shall be, and it hereby is, amended by striking from the first para-graph thereof the words "The Recommendations of a TrialExaminer" and substitutingin lieu thereof the words "A Decision and Order " In the event that this Order is enforcedby decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order." CONSOLIDATED FORWARDING COMPANY, INC.359(2) In any like or related manner restraining or coercing employeesof Consolidated Forwarding Company, Inc., its successors or assigns, inthe exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.B. Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Jointly and severally with Respondent Company, make wholeArthur G. Brackett and Patrick M. Kenily for any loss of pay eachmay have suffered as a result of the discrimination against him inthe manner set forth in the section of the Intermediate Report entitled"The Remedy."(2)Upon request, make available to the Board, or its agents, for ex-amination or copying, all payroll and other records necessary to ana-lyze the amounts of back pay due.(3)Post in conspicuous places in its business office and meeting hallin St. Louis, Missouri, including all places where notices to membersare customarily posted, copies of the notice attached to the Inter-mediate Report marked "Appendix B." 4 Copies of said notice, to befurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by the Respondent Union's authorized repre-sentatives, be posted by the Union immediately upon receipt thereof,and maintained by it for a period of at least sixty (60) consecutivedays.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(4)Mail to the Regional Director for the Fourteenth Region signedcopies of said notice, in number to be specified by the Regional Director,for posting, Respondent Company willing, adjacent to the postednotices marked "Appendix A."(5)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTIIER ORDERED that the complaints in these consolidated cases,insofar as they allege violations of the Act other than those found here-in be, and they hereby are, dismissed.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.4 See footnote 3 for amendments to notice attached to Intermediate Report as Appendix B.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings, brought under Section 10 (b) of the National LaborRelationsAct, as amended(61 Stat. 136),herein called the Act, and consolidated by order 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the General Counsel of the National Labor Relations Board,' were heard in St.Louis,Missouri, on September 30 and October 1, 1954, pursuant to due notice.Separate complaints, based on charges duly filed and served, were issued against therespective Respondents on April 21, and amended complaints on September 17. Thesummary below is of the complaints as amended.The complaint against the Company alleged in substance that on or about March18, the Company engaged in unfair labor practices within the meaning of Section 8(a) (3) and (1) of the Act by demoting Arthur G. Brackett and Patrick M. Kenilyin their seniority at the direction of Local 600, by refusing to reinstate them to theirformer seniority standing, and by discharging Kenily on or about June 4, because saidemployees were not members of Local 600 prior to March 4 and March 22, re-spectively.The complaint against the Union alleged in substance that the Unionengaged in unfair labor practices within the meaning of Section 8 (b) (2) and 8'(b)(1) (A) by causing the Company to discriminate against Brackett and Kenily as afore-said.Respondents filed separate answers to the amended complaints in which they madegeneral denials of the unfair labor-practices charged, respectively, against them.The Company also denied that it discharged Kenily, averring that he had resigned orvoluntarily quit by failing to report for work when called after repeated requestsAll parties were represented by counsel (except the Charging Parties) and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally, and to file briefs and proposed findingsof fact and conclusions of law.Briefs have been filed by the General Counsel andby the Company.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENT COMPANYThe Company, a Missouri corporation with its principal office in St Louis, is en-gaged as a common motor carrier in the transportation of general commodities Itmaintains and operates freight terminals located at Chicago, Cincinnati, Dallas,Indianapolis, Kansas City (Missouri), Milwaukee, Muskogee, Tulsa, Oklahoma City.Racine, and St Louis, operating as a common carrier under certificate from theInterstate Commerce Commission. In the course of its operations during the 12-month period prior to the filing of the complaint, the Company performed servicesin several States outside the State of Missouri of a value in excess of $50,000,2 andtransported goods valued in excess of $1,000,000 through several States of the UnitedStates.It is therefore concluded and found that Respondent is engaged in interstate com-merce within the meaning of the Act.It.RESPONDENT UNION-THE LABOR ORGANIZATIONLocal 600 is a labor organization which admits to membership employees ofRespondent Company.III.THE UNFAIR LABOR PRACTICESA. Background; summary of main events and issuesConsolidated and Local 600 were parties to a contract which covered the Company'sover-the-road drivers (employees) operating out of the St. Louis terminal.Thiscase arose out of a dispute which began in March and which concerned the senioritystandings of the drivers at that terminal, particularly those of the Charging Parties.who had formerly been members of Teamsters' Local 710, of ChicagoKenily andBrackett had formerly operated (from November 25, 1952, and March 10, 1953, ie-spectively) as owner-drivers of their own tractors under trip lease agreements with1 The General Counsel and his representative at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the BoardConsolidatingForwarding Company, Inc is referred to herein as Company and as Consolidated andLocal 600 of Teamsters as the UnionThe events herein occurred in 1904 except where otherwise stated2The evidence concerning the scope of Consolidated's operations indicates that itsannual income far exceeds these monetary figuies as alleged in the complaint and ad-mitted in the answers. CONSOLIDATED FORWARDING COMPANY,INC.361Consolidated.Due to a decline in business early in 1954, Consolidated cancelledall its leasing arrangements around February 15, but permitted Kenily and Brackettto become regular driver-employees on company equipment.Though the transfersof their membership from Local 710 to Local 600 were in process at the time, theinitiation of the transfers had preceded and was unrelated, so far as the record shows,to the change in their driving status.The assignment of all drivers to their runs was made by the Company's dispatcher(Al Hallerman) in accordance with their seniority as established on a formal senioritylistwhich was prepared periodically (normally about every 6 months) under thedirection of Gilbert W. May, Consolidated's vice president.The evidence shows thatfor dispatching purposes, Hallerman inserted on his copy of the seniority list thenames of drivers who entered the Company's employ during periods between theissuance of the formal listsDuring the entire period of their connection with theCompany as owner-operators, the names of Brackett and Kenily did not appearon any of the seniority lists, they pulled only the overflow traffic and ran only afterall drivers with seniority had been dispatched.Howeyer, Hallerman maintained alist of his own of the owner-operators, and observed their respective lengths of servicewith the Company in assigning them to runs after other drivers had been dispatched.After termination of the lease arrangements, Hallerman inserted Kenily's andBrackett's names on his copy of the seniority list (the latest of which had been postedon February 5), together with the dates on which they had begun driving as owner-operators, and he observed those dates for dispatching purposes until a new senioritylistwas issued on March 18.That list carried Brackett as of March 4 (when histransfer to Local 600 had become effective) and carried Kenily's name at the bottomof the list without a seniority date.From then until April 19, Hallerman dispatchedBrackett under the March 4 date and Kenily under the date of March 22 (also in-serted by Hallerman), when his transfer to Local 600 was finally completedOnApril 19, May issued a new seniority list which carried Kenily and Brackett as ofFebruary 14 and 16, respectively, being the dates of approval of their formal appli-cations for employment as driver-employees.Those dates governed their subse-quent dispatchingThere was a sharp decline in the number of their assignmentsfollowing the posting of the March 18 list.Grievances filed by Brackett and Kenily with Local 600 were processed underthe grievance machinery of the contract, culminating with the decision of the Cen-tral State Drivers Council in Chicago on June 25, that Brackett and Kenily shouldbe given seniority "as of the date of first employment in St. Louis " 3Though thatdecision seems to make a somewhat ambiguous disposition of the matter, the partiesapparently interpreted it as meaning the dates on which Kenily and Brackett begandriving company equipment, i. e , February 14 and 16, since subsequent assignmentswere made on the basis of those dates, which also accorded with the April 19 list.On June 15 the Company discharged Kenily, after warning, for his repeated failuresto report for assignments after notice.The main issues in the case are whether the Company discriminated againstBrackett and Kenily by reducing them in seniority on the March 18 and April 19lists, and whether the Union caused the Company so to discriminate.A subsidiaryissue, but a most important one, is whether Brackett and Kenily were employeesduring the period they drove their own equipment as owner-operators. If they werenot employees during that period, then the April 19 list correctly established theirseniority, and the discrimination (if any) ended, thereby defeating also the GeneralCounsel's contention that Kenily was constructively discharged (by being forcedto quit because of inadequate driving assignments) on or about June 14.4It was stipulated that the Board's Fourteenth Region was appiised of the processingof the grievance through the Kansas City and Chicago levels and that it postponed thehearing herein at the Union's request until after the decision, with the understanding thatitwas not conceding that the grievance proceduie had anything to do with the case andthat it would not in any way waive or weaken the position of the Board or of the ChargingParties4The June 4 date in the complaint is apparently a typographical error.The Genei al Counsel also claims in his brief a violation which was not charged in eitherthe original or the amended complaints, i e , that the seniority clause of the contract wasviolative of the Act in delegating to the Union (as it did) complete control of the settle-ment of controveisies over senioritySeePacific Intermountain Express Company,107NLRB 837,North East TexasMotorLutes,Jae, et (it,109 NLRB 1147. However, thatclause was amended in March by a provision that seniority contioversies should be sub-mitted to the joint grievance pioceduie, and the Brackett-Kenily grievance was in fact 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the issues will turn mainly on the employment status of Brackett and Kenilywhile they were owner-operators, that question will be first determined.B. The employment status of Brackett and Kenily while owner-operators1.The evidenceConsolidated is a regular route common carrier, under ICC certification.During1953 it operated, out of its St. Louis terminal, some 65 tractors of its own, driven byits own driver-employees, and it leased such additional equipment as it needed fromvarious owner-operators.Because of constantly increasing business,Consolidatedmade steady use of the equipment of a number of owner-operators (such as Brackettand Kenily under "trip lease," and Clarence E. Conners and Donley M. Raymanunder "equipment lease"), and also found it necessary on occasion to lease equip-ment from others for hauling emergency loads 5Both Kenily and Brackett had owned their equipment prior to beginning theirconnection with the Company, and had operated with other carriers under the samelease arrangement and the same conditions generally as they did later with Con-solidated.Brackett furnished a single tractor,which he drove himself.Kenilyfurnished 1 and sometimes 2 tractors, driving 1 himself and providing the driver forthe other (subject to the Company's approval).The Company had no financialinterest of any kind in the leased equipment.The trip-lease agreements were brief and relatively informal documents underwhich the owner-operator leased his tractor to the Company for a single one-waytrip out of, or returning to, St. Louis. In actual practice Brackett and Kenily alwaysmade the return trip to St. Louis, and Kenily testified that such was the verbal agree-ment.A separate lease was usually (though not always) signed for each trip.Kenilyauthorized his driver to sign for him on his second tractor when it was leased to theCompany.Briefly, the leases required the owners to provide the driver,the gas, oil, andrepairs, and the necessary State license plates, and to carry on the tractor the ICCidentification plates of the Company.The owners were also required to furnishfire, theft, and collision insurance on their tractors, but the Company was to furnishcargo,public liability, and property damage insurance.Exclusive direction andcontrol was given the Company, including direction over the routes to be traveled.Though it was understood that their equipment was to be available exclusively tothe Company, both Kemly and Brackett occasionally made trips for other concerns,with Hallerman's permission, usually when freight was slack. In making such trips,they operated under the same type of lease arrangement and the same conditions aswith Consolidated, save that the trip leases covered a round trip.Furthermore,neither procured the written permission of the Company and the Union for a leaveof absence, as required of employees under the contract. Indeed, the contract for-bade employees during the period of absence,from engaging in gainful employmentin the sameindustry.Neither Brackett's nor Kenily's name appeared on any of the Company's senioritylists, and they had no status to bid for runs.Employees with even the least senioritywere dispatched ahead of them.And though the contract contained a union-shopclause and a checkoff clause covering all employees who were subject to the agree-ment, Brackett and Kenily were not members of Local 600 and no checkoff wasmade in their case.Neither did they receive, or assert any right to receive, any ofthe employee benefits provided in the contract, such as vacations, paid holidays, orhealth or welfare insurance. Indeed, the testimony showed that they did not con-sider themselves to be employees subject to the contract, despite knowledge that theCompany engaged other owner-operators who were covered by it.As Kenily ex-pressed it, "As far as the Company I was an owner-operator. I owned my owntractor and operated it," and he admitted he was not covered by the contract.So far as actualdrivingwas concerned, Brackett and Kenily performed undersubstantially the same conditions and subject to the same rules as the Company'sdriver-employees.Thus, briefly, they reported for work to the dispatcher, receivedhandled under that procedureIn view of those facts and the General Counsel's failure toseek an amendment of his complaints, no finding will be made on the General Counsel'spresent contention that the existing seniority clause continues to violate the Act.6May testified that in 1953, Consolidated may have leased equipment from as many as20 or more such lessors altogether, all of whom operated under the trip-lease arrangement,hauling extra loads CONSOLIDATED FORWARDING COMPANY, INC.363their assignments and took their orders from him, and applied to him for time off.They punched the time clocks and signed in and out. They did no loading or unload-ing and furnished no personnel for that purpose, and company spotters checkedtheir air hoses and spotted the trailers.They kept logs of their driving, stopping, andoff-duty time, observed the rule against hauling passengers, notified their destinationsifdelayed en route, and were subject to the regularly scheduled hours allotted fortrips.They patronized hotels specified by the Company (when away from St. Louis),the Company paying the room charges, and they were subject to call after prescribedperiods of rest.They received "bob-tailing" allowances and were paid for layoversexcept where due to breakdowns to their tractors.They were covered by workmen'scompensation insurance carried by the Company.They had no interstate permits,but operated under the Company's, and they carried on their tractors the Com-pany's name and a number assigned by the Company.Inmany other respects, however, their situation differed widely from that ofdriver-employees.Thus they and the Company observed all provisions of thetrip-leaseagreements, summarized above.They made out no applications foremployment, furnished no tax or social-security forms or information, and nosocial-security deductions were made and no income taxes withheld from theirchecks.They were not paid at regular intervals, but at the Company's convenience,usually at the end of a round trip. They were paid by single checks which coveredboth the truck rental and the driver's services and which carried no allocation orbreakdown of the total (though their compensation corresponded with the ratesset up in the contract).They furnished medical certificates at their ,own expense.Kenily selected and hired the drivers of his second tractor (subject to companyapproval), had them furnish the required medical certificates, kept the record oftheir wages and hours, and paid them their wages, less customary tax and social-security deductions.Kenily was paid for such trips also by single checks, just asfor the tractor which he drove.Finally, when the lease arrangements were cancelled, Brackett and Kenily filed,for the first time, formal applications for employment, together with necessaryinformation and forms for social security and withholding taxes.Thereafter theywere paid at regular intervals as other employees, with the usual deductions, andthey then qualified for the employee benefits provided in the contract, includinga seniority standing.There is yet other evidence, however, which squints again in the direction of anemployee status, it concerned Conners and Rayman, who were also owner-operatorsof leased equipment, but who were recognized by the Company and the Unionto be employees subject to the terms of the contract.Those terms, so far as herepertinent, provided that owner-operators (i e , owner-drivers only) were not cov-ered by the contract unless they operated exclusively for the employer-carrier; thatthe leased equipment should be operated by an employee of the carrier; that theequipment should be leased for a minimum of 30 days, and should be operatedon a rotating board (together with the Company's equipment) before hiring anyextra equipment, and that separate checks should be issued for the drivers' wagesand equipment rentalThe obligations regarding the furnishing of licenses, gas,oil,repairwork, and insurance corresponded generally to those created by thetrip leases.The General Counsel made no showing that the trip leases came within thedescription of those covered by the contract, that Brackett and Kenily were thetype of owner-operators which fell within its coverage, or that the Union in factbargained for them.Neither the Company nor the Union nor the ChargingParties claim that they were subject to the contract.From January 1953 and February 20, 1953, respectively, Rayman and Connershad operated under formal equipment leases, which were frequently referred toin the record as permanent leases and which in fact provided that they were tocontinue in effect subject to termination on 30 days' notice by either party.Equip-ment when so leased was considered as a part of Consolidated's permanent fleet,but not so when under trip leasePrior to going under equipment leases, Connersand Rayman had operated under the trip-lease arrangement during various periods,sometimes furnishing both tractor and trailer and sometimes driving companytractors.Though their first connection with the Company had antedated theirmembership in Local 600, the Company's records, including the seniority lists,carried employment dates which coincided with their membership (i. e., July 25and August 15, 1951, respectively). 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is unnecessary to summarize the detailed provisions of the equipment leases; 6itwill suffice instead to point out the more significant respects in which they differedfrom the trip leases and in which Conners' and Rayman's relationship to the Com-pany differed from that of Brackett and Kenily. Preliminarily it is to be notedthat insofar as actual driving was concerned Conners and Rayman performed, whileunder the equipment-lease arrangement, substantially as did the Company's driver--employees and conformed to the same company rules and directions. In those re-spects their situation was identical with that of Brackett's and Kenily's.Therewere however the following significant differences:A permanent arrangement was contemplated under the equipment leases whoseterms in this respect and otherwise qualified the owner-operators for coverageunder the contract.The lease specifically provided that the drivers (including theowner) should be employees of the carrier and that the owner should be com-pensated as driver for his services as an employee.Conners and Rayman were-paid by separate checks for wages and for truck rental, the lease providing specificallythat the owner should be compensated as an employee while driving either his ownor other equipment.The trip lease obligated the lessor to furnish his driver, and Brackett and Kenilydrove only their own equipment.The equipment lease gave the Company theexclusive right to select, direct, appoint, and discharge drivers of the leasedequipment,7 and the owners sometimes were assigned to drive company tractors.There is no, evidence that, while operating under the equipment leases, Connersand Rayman pulled loads for other companies as Brackett and Kenily did.Noris there indication from the evidence, or claim by the General Counsel, that mem-bership in Local 600 was a factor which influenced the placing of certain owner-operators under equipment leases and others under trip leases.Other evidence upon which the General Counsel relies to support his claim ofan employee status for Brackett and Kemly concerned J. P. Bingham, the last ofthree drivers whom Kenily had hired to drive his second tractor leased to Con-solidated.Bingham drove Kemly's tractor from late August or early September1953 until sometime in November, but then went onto company equipment asitsdriver-employee.However, Bingham's employment and seniority dates wereset up on the Company's records as of September 15, 1953.His union member-ship began August 31, 1953, which presumably coincided with his initial employ-ment by KenilyThere was evidence also that on one occasion in January 1954,Bingham had driven his own tractor for the Company under a trip-lease agreement.2.Concluding findingsIn the field of employer-employee-independent contractor relationships the varietyof factual combinations approaches the myriad, the problem of differentiating be-tween them has long given much difficulty,United States v. Silk,331 U. S. 704,713, and has resulted in much confusion in the decided cases. In most of suchcases (as here) the facts reflected manyindiciaof both an employer-employeerelationship and an independent contractor status, and the problem became oneof determining whether the factors which were indicative of one status outweighedthose which indicated the other.Cf.Malone Freight Lines, Inc.,107 NLRB 501.For the question turns on all the facts in each case; no one factor is determinative,though some, of course, possess more significance and are to be accorded moreweight than others.Cf.Eldon Miller, Inc.,107 NLRB 557 (supplemental decision).Thus, "It is the total situation, including the risk undertaken, the control exercised,the opportunity for profit from sound judgment,"United States v. Silk, supra,atp. 719, which will determine whether owner-operators are independent contractors.Though independent contractor questions have been before the Board for manyyears and in many different postures, the owner-operator problem in specific rela-tion to motor freight carriers is one which has assumed prominence only in morerecent decisionsThus it is necessary to go back only as far as 1950 for a full explica-tion of Board law in the present field, beginning withNu-Car Carriers, Inc.,88 NLRB75, enfd 189 F. 2d 756 (C A. 3), cert denied 342 U. S. 919, and continuing throughExamination of the record inIlughec Transportation, Ine,109 NLRB 458, disclosesthat the equipment leases here are identical in all substantial respects with those in theIlvphescase,whose essential provisions were summarized by the Board in that decision7In actual practice the Company permitted Conners and Rayman to drive their owntractors, though May called their attention to the Company's right under the lease toassign other drivers if it so desired CONSOLIDATED FORWARDING COMPANY, INC.365Oklahoma Trailer Convoy, Inc,99 NLRB 1019;Eldon Miller, Inc.,103 NLRB 1627and 107 NLRB 557 (supplemental decision);Malone Freight Lines, Inc.,106 NLRB1107 and 107 NLRB 501 (supplemental decision);Hoster Supply Company,109NLRB 466; andHughes Transportation, Inc.,109NLRB 458. Though thesecases all bore many similarities, one to the other, the driver-owners were found tobe employees in three of them(Nu-Car, Hoster,andHughes)and independent con-tractors in the other three(Oklahoma,Malone,andMiller).The present case in turn bears similarities and dissimilarities to the cases inboth of those groups, and the problem here is one of weighing the points ofresemblance and of difference, to determine which line of cases is controlling. Inso doing, it will be unnecessary to analyze in detail the factual situation in each case,since the Board emphasized during the course of the decisions the more sig-nificant points which moved it to follow or to distinguish other particular cases.InMalone,for example, the Board though acknowledging factual similarities withNu-Car,distinguished the latter mainly on the basis of the following facts relatingto the nature of the ownership of the trucks, which it considered to be "particularlysignificant":InNu-Car Carriersthe drivers did not own their vehicles when they startedworking for the employer; the company and the drivers executedsimultaneoussale and lease agreements whereby the company sold tractors to the operatorsfor small down payments and the drivers then leased the tractors to the com-pany.Installment payments on the balances due on the vehicles were deductedfrom the drivers' subsequentearnings.Of particular significance is the factthat title to the tractors remained in the company with the reserved right torepurchase the vehicles upon termination of the lease agreements.On theother hand, the owner-drivers in this case owned their tractors exclusive ofany proprietary interest by the Respondent at the time they startedhaulingfor the Respondent and thereafter.The Board went on to hold that such factual similarities as existed withNu-Carwere outweighed by the ownership factor, plus other factors which had been stressedasindiciaof independent contractors inOklahoma Convoy, supra,and inGreyvanLines, Inc. v. Harrison,156 F. 2d 412 (C. A. 7), affd.sub nom. United States v.Silk, supra,as follows: (1) Responsibility for the payment of necessary license feesand taxes (except Alabama State mileage tax for the driver), (2) obligation to payany labor costs incidental to the loading or unloading of freight, (3) responsibilityfor keeping equipment in good operating condition, and (4) obligation to pay fortractor repairs and upkeep.The Board also emphasized the following facts "peculiarto this case" as furtherindiciaof an independent contractor statusThe carrier didnot deduct or pay for its owner-drivers' social security, withholding taxes, Stateemployment taxes, or workmen's compensation.The drivers did not participate inany of the following benefits which ordinary employees received- Paid vacations,life, health, and accident insurance, and bonus and retirement plansAs is seen, the present case resemblesMaloneon practically all the factors whichthe Board considered controllingThe main exception-i e . the obligation forloading and unloading costs-is without apparent significance here where the ar-rangement called for the furnishing only of atractorand its driver to pull theCompany's loaded trailer.In its initial decision inEldon Miller, supra,the Board had under considerationthe status of one group of driver-owners under "conditionalsales" agreements similarto theNu-Cararrangement, and another group who drove under "owner-lease"agreements, which were somewhat more formal than the trip-leases involved here.The conditional sales drivers were found to be employees, on the "established prece-dent" of theNu-Carcase.However, though many of the lease provisions weresimilar, the Board found the drivers under the owner-lease agreements to be inde-pendent contractors. on the "established precedent" of theOklahoma ConvoyandSilkcases,stressingin part these "significant distinctions": the leases did not requirethe personal services of the owner as a driver and did not preclude his employmentelsewhere.The Board later reopened the record to take additional evidence on the relation-ship of the employer and the conditional sales drivers, respectively, to certain sub-stitute drivers, and the following facts were developed: The employment of sub-stitute drivers sometimes became necessary as a result of ICC safety regulationswhich prohibited any driver from operating a truck for more than 12 hours in any24-hour period.Under the lease agreement it was the conditional sales driver'sobligation to furnish an acceptable substitute driver, whom he referred to the com-pany for approval, whom he then hired at a rate of pay which he himself determined, 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDand whom he paid out of the hauling fees paid him by the company.The condi-tional salesdriver was also responsible for the payment of social security and with-holding taxes for his substitute, was accountable for the latter's work performance,and any deficiency thereof could subject the conditional sales driver to a breach ofcontract claim by the company.The conditional sales driver also possessed theunqualified right to discharge the substitute.Holding that the foregoing facts impelled it to reconsider the "employee" statusof the conditional sales drivers themselves, the Board held that the new facts showedthat the conditional sales drivers were vested with and exercised, either jointly withthe company or independently thereof, the kind of powers exercised by employersrather than by ordinary employees, and that such powers obviously rendered vulner-able its original determination that the conditional sales drivers were employees.The Board also referred to the fact that the lease agreements expressed the intentof the parties to create an independent contractor relationship,8 and though notingthat that factor was not determinative of the legal issue, held that it was to beregarded as a persuasive reason for resolving a close case.CitingMalone,the Boardheld that the factors indicative of an independent contractor relationship outweighedthose of an employee-employer relationship, and reversed its former holding.The results which the Board ultimately reached inEldon Millerplainly affordafortiorisupport for the conclusion that Brackett and Kenily were independent con-tractors.Thus the analogies withNu-Car(which are not here present) were foundto be outweighed by the relationship between the conditional sales drivers and theirsubstitutes,which was itselfsimilar inall significant respects to the relationshipbetween Kenily and the drivers whom he supplied for his second tractor pursuantto the terms of the tripleases.TheHosterandHughesdecisions requireno different conclusion;they are dis-tinguishable in significant respects both fromMaloneandMillerand from thepresentcase.InHosterthe employer was a dealer, not a common carrier.9For itslong-distancehauling it leased from individual owners 7 trucks for terms of 3 years, subject tocancellation on 30 days' notice, and it operated in addition 1 local truck which wasdriven by an admitted employee.The leases provided for exclusive use of theequipment by the company and for its exclusive management, direction,and control.The leases also provided that the company would employ the drivers to operate theequipment and would make proper deductions and payments of all social security,unemployment, old age benefits, withholding taxes, and similar taxes on all employeesdriving and operating such equipment, including even the lessors if they should beso employed. In practice all the leased trucks were driven by their owners.The employer relied heavily on theMalonecase to support its contention that theowner-drivers were independent contractors.The Board summarized in itsdecisionvarious points of similarity and of dissimilarity, but concluded (with two membersdissenting) that the similarities were outweighed by the dissimilarities and that theowner-lessors, in their capacity as drivers, were employees.As it has been pointed out above how closely the present case resemblesMalone,itwill suffice here to note significant points on which it differs fromHoster.ContrarytoHoster(and to the provisions of the equipment leases herein), the trip leasesdid not provide for deductions for social security and withholding taxes, nor weresuch deductions madeThe owners were paid a lump sum for truck rental andfor drivers' services, without any of the deductions which are typical of an employeestatus.The trip leases also required the owners to furnish the drivers for their trucks,while inHoster(as under the equipment leases) the employers retained the rightto assigndrivers.Here, also, the owners, contrary to express provisions of thecontract relating to employees, engaged in other gainful employment in the industry,and without procuring written permission of the Company and the Union for theleave of absence.Other drivers, when furnished by owners, occupied a status anda relationship analogous to that between the substitute drivers and the conditionalsales drivers in theMillercase.In theHughescase the carrier was engaged in the transportation of explosivesand ammunition for the United States Government in 16 States. It had 100 trailersand 31 tractors, the drivers of which were its own employees.There was in question8 Though the trip leases here did not expressinhaec verbathe intent to create an inde-pendent contractor relationship, such intent was plainly evident from the literalterms ofthe leaseSignificantly the equipment leases expressed the intent to createanemployeerelationshipOThat a trucking company wasa contract,rather thana commoncarrier,was recog-nized tobe a valid point of distinction inGreyvan, supra,at p 415. CONSOLIDATED FORWARDING COMPANY, INC.367the status of the drivers of 12 leased tractors, 6 of which were driven by their owner-operators and 6 by nonowner-operators, selected by the owners or the company.The decision turned largely on the question whetherEldon Millerwas controlling,two dissenting members urging that the facts made out a stronger case for an inde-pendent contractor status than didMiller.The majority found, however, that thefactors indicative of an employer-employee relationship outweighed those indicativeof an independent contractor relationship.It is unnecessary to repeat here the various points of resemblance and of differencebetween the two cases, since the bulk of the opinions was devoted to comparingand distinguishing the facts.What is of crucial significance to the present case isthe fact that the lease agreements inHugheswere identical in all substantial respectswith the equipment leases in the present case (see footnote6, supra),and that theowners operated under them under substantially the same conditions as did Connersand Rayman here.If theHughescase has importance then, itisaspersuasive, if not controlling,authority for the view thatConners and Rayman were employees,a conclusion thatisnot questioned by any of the parties hereto.But as applied to Brackett andKenily, the case is not persuasive; the facts concerning them and their operationsunder the trip leases, and their relationship to the Company and to their extra drivers,bear much closer resemblance on significant factors toMalone, Miller,andOkla-homa Convoy.Indeed,many of the facts concerning Consolidated's exercise ofcontrol and the observance of company rules and directions (on which the GeneralCounsel strongly relies) are not inconsistent with the independent contractor rela-tionship, since they resulted from and were in conformity with the rules and regula-tions of the Interstate Commerce Commission.Oklahoma Convoy, supra,at pp.1023, 1024, and footnote 16; and cf.Greyvancase,supra,andUnited States v.Mutual Trucking Co.,141 F. 2d 655, 658 (C. A. 6).Here as inOklahoma Convoy,the total circumstances are closely analogous tothose considered by the Supreme Court in affirmingGreyvan,and are in some re-spectsmore strongly indicative of an independent contractor status.Thus, inGreyvan, supra,at pp. 413-414, contrary to the present case, the truck owners con-tracted for the exclusive services of themselves and their equipment; they wererequired to drive, and if they hauled for anyone else, their contracts were subject totermination for breach.It is true that some inconsistency seems involved in reaching different results be-tween the two groups of owner-operators here largely on the basis of differences inthe forms of leases employed in their respective cases.Yet the differences involvedmore than mere semantics; they went to matters of substance and of crucial signifi-cance to the nature of the respective relationships which were observed by the partiesin their performance under the contracts.Besides, the terms of the various leaseagreements were considered among the relevant factors in all of the cases cited above,with the varying results which have been noted.Though contracts "however skillfully devised" should not be permitted to enablethe parties to escape obligations fixed by law, cf.Lucas v. Earl,281 U. S. 111, 115, yetthere is no indication that Congress intended to change normal business relationshipsthrough which a business organization may obtain the services of another to performfor it a portion of production or distribution.Silkcase,supra,at pp. 712, 714;Mutual Truckingcase,supra,at p. 569. Indeed, the Wagner Act was amended bySection 2 (3) of the present Act expressly to exclude independent contractors fromthe definition of "employee," in order to reflect congressional disagreement with theSupreme Court's holding in theHearst Publicationscase (332 U. S. 111) that ordi-nary tests of the law of agency could be disregarded by the Board in determiningwhether certain occupational groups were employees, and to make it clear thatCongress did not mean to embrace persons outside that category under the generalprinciples of the law of agency.LegislativeHistory, LMRA, Vol. II (G. P. 0.,1948), p. 1537; and see H. Rept. 245, 80th Cong.1st sess.,p. 18; H. Rept. 510, 80thCong., 1st sess., pp. 32-33.C. The reduction in seniority: the issues of discriminationThe conclusion that Brackett and Kenily were independent contractors whileowner-operators narrows sharply the scope of the discrimination issues and the fieldof the relevant evidence.Attention will first be turned to such portions of thecase as are eliminated by that finding.Initially,of course, no discrimination apears (and none is claimed) during theperiod from mid-February to March 18, since Hallerman dispatched Kenily andBrackett under seniority dates which conformed to the inception of their trip-lease 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrangements.And there was no discrimination after April 19, because the sen-iority list of that date correctly established their standings as of the dates on whichthey became employees of the Company as found above.The latter fact, in turn,defeats the General Counsel's contention that Kenily wasconstructively discharged by being forced to quit because the reduction in his seniorityresulted in so few assignments that he failed to earn a living wage.What the recordshows in that connection is that Kenily was formally discharged by the Company by itsletter of June 15, for ignoring its earlier letter of June 9, and other repeated requests toreport for work.Kenily made no denial of the facts recited in either letter;in fact,he admitted that he had been out of town for approximately a month,employed else-where,operating his truck on a wildcat basis.There is thus not the slightest evidencethat Consolidated discharged Kenily to encourage or to discourage membership inLocal 600, or that the Union caused or attempted to cause the discharge.There remains only the question whether Brackett and Kenily were discriminatedagainst during the period from March 18 to April 19.Though the record containsconsiderable evidence regarding events which led to their transfers to Local 600, in-cluding much concerning the Union's claim that the transfers were voluntary and notforced,10 it is largely immaterial to the question of discrimination.The relevant factsare brief and are mainly undenied.iiAs set forth under sectionA, supra,Brackett and Kenily were reduced in seniorityon March 18, not to the dates of their employment by the Company,but to the effec-tive dates of their transfers to Local 600,i.e.,March 4 and 22, respectively.That re-duction had followed a heated controversy within Local 600 concerning the fact thatBrackett and Kenily had been given"forced" transfers and seniority dates which ac-corded with their original driving dates as owner-operators.It also followed an about-face by Capp and Pat Neary,secretary-treasurer of the Union,who ruled that thetransfers were in fact"voluntary."Brackett and Kenily testified to conversations with Capp and Neary and later withHallerman which established the discriminatory motivation of the reduction in sen-iority and the Union's hand in it.Thus, on March 22, Capp and Neary informed themfinally that their transfers were voluntary,that Kenily's in fact had not been concluded,and that he was still required to pay certain dues and receive a Local 600 book.Kenily complied on the spot,and he and Brackett called Hallerman from the Union'soffice.Brackett,who talked first, testified that Hallerman informed him that, "Theboys have really knocked you down" to the date of the transfer to Local 600,and thathe had no date for Kenily.Kenily then spoke with Hallerman and was told that hewas "in bad shape" and that "they tell me that you have to be re-enrolled."WhenKenily informed Hallerman that he was paying his dues that day, Hallerman repliedthat he would put Kenily on the seniority list "as of today."Kenily testified that the date,March 22, pencilled in, thereafter appeared on thecopy of the list in Hallerman's office,and that it was the date under which he ranuntil the April 19 list was posted.Brackett testified that he had a further conver-sation with Hallerman 2 or 3 days later,and that Hallerman told him that the Unionhad directed Hallerman to put Brackett down as of the date he paid his dues andprocured his transfer to Local 600,and that that date would stand until Hallermanwas told differently.Hallerman added,however, that he did not think the list wouldstand and that it would be corrected.There was other corroborative evidence which showed that the Company con-formed to the Union's direction in establishing those seniority standings.Kenilytestified that Hallerman had informed him in February that the Union had directedhim to put Kenlly in seniority as of the time he went to work for the Company as anowner-operatorPaul Sheridan,the Union's steward,testified that during the courseof a grievance meeting in May's office on or about February 22, reference was madeto settling the question of Brackett's and Kenily's seniority,thatMay inquired ofCapp, "Where do you want me to run them?" and that Capp replied that as they were15Under the terminal seniority plan which was in effect at Consolidated,seniority couldbe carried from oneterminalto the other only if the driver's transfer was involuntarily,ie , forcedThus the "forced"and "voluntary"terminology seemed obviously misappliedin relation to the transfer of membership from onelocalto another.Yet the term "forcedti ansfer"was consistently used by the Union's representatives from January 18 to March22 in all discussions relating to the transfer of Brackett's and Kenily's membership11Robert Capp, business repiesentative of Local 600,called by the General Counsel,proved a somewhat reluctant and eiasive witnessTo the extent that his testimony is insubstantial conflict with that of Kenily, Brackett, and Paul Sheridan,the Union's steward,it has not been credited CONSOLIDATED FORWARDING COMPANY, INC.369in on forced transfers,their seniority should start on the day they went to workfor the Company.The record also contains Capp's admissions that around March18 to 22, May had called him and inquired whether the transfers were voluntary orforced, and May's admission that he had made the inquiry "Just as a matter ofroutine." 12The foregoing evidence plainly establishes that Consolidated discriminated againstBrackett and Kenily by lowering their seniority standings to conform to the dates,of their membership in Local 600, and that such discrimination was "upon the in-stigation of the union."Radio OfficersUnion of the Commercial TelegraphersUnion, AFL v. N. L. R. B.,347 U. S. 17, 52. Testimony by May as to the procedureswhich he followed or directed in the preparation of new seniority lists and as toHallerman's lack of authority to establish seniority standings is wide of the markIndeed,May's testimony contained no satisfactory explanation of how(under theCompany's procedures as he explained them)the date of March 4 could have beenset up on the March 18 list as Brackett's date of employment or of why no dateappeared for Kenily.The inference is clear from all the evidence that the Companyknowingly chose to use the dates of their union membership.Furthermore,Haller-man as dispatcher had full authority in the making of assignments,and the evidenceisundisputed that he used the March 4 and 22 dates in dispatching the two men.Consolidated was responsible for those actions, which were obviously within thescope of his authority as dispatcher.The evidence thus shows that the Union applied its rules against Brackett andKenily so as to cause discrimination by Consolidated in the making of assignments.That the employees involved were members of the Union does not gainsay that union-membership was thereby encouraged.Radio Officers Union of the CommercialTelegraphers Union, AFL v. N. L. RB.,347 U.S. 17, reversingN. L. R. B. v. Inter--national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica, etc, Local Union No. 41,AFL,196 F. 2d 1 (C. A. 8);N. L. R. B. v. InternationalUnion of Operating Engineers,Hoisting and Portable Local No. 101 of GreaterKansas City and Vicinity,AFL,216 F. 2d 161 (C. A. 8).It is therefore concluded and found that during the period from March 18 to April19, 1954, Consolidated discriminated against Biackett and Kenily within the mean-ing of Section 8 (a) (3) by reducing them in seniority to the dates of their respectivememberships in Local 600,and by making their assignments pursuant to such re-duced seniority.It is further concluded and found that Local 600 caused or at-tempted to cause Consolidated to discriminate against Brackett and Kenily as afore-said.It is further concluded and found that the aforesaid discrimination ended onApril 19, when Consolidated corrected the seniority standings of Brackett and Kenilyto conform to the dates of their employment.THE REMEDYHaving found that Respondents engaged in certain unfair labor practices, I shallrecommend that they cease and desist therefrom and that they take certain affirma--tive action designed to effectuate the policies of the Act as more fully outlined in thesection below.I shall recommend,among other things, that Respondents jointlyand severally make Brackett and Kenily whole for any loss of pay they may havesuffered by reason of the discrimination against them by payment to each of themof a sum of money equal to that which he normally would have earned during theperiod from March 18 to April 19, 1954, had he been dispatched pursuant to hisproper seniority standing,less his net earnings during such period.Although Respondents voluntarily ended the discrimination found herein byestablishing proper seniority standings for Brackett and Kenily,the evidence showeda number of other instances in which Respondents had observed dates of unionmembership,rather than dates of employment by the Company,in establishing theseniority standings of employees.As the record indicates no abandonment of thepractice except as to Brackett and Kenily,itwill be recommended that Respondents.cease and desist from the unfair labor practices as found herein,and from any likeor related conduct.13 Theie was also testimony by Sheudan to a conversation with May shortly after March21, during which May stated that the reduction of Kenily and Brackett in seniority wasdue to a decision"out of Chicago" by Jimmie FIoffa(vice president of Teamsters'Interna-tional)May testified that what he told Sheridan was that there would be a decision outof Chicago(by the joint council under the grievance piocedure), and he denied that liementioned HoffaOn this even balance of evidence it is concluded that Sheridan mis-understood the tenor of Rlay's reinaiks 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent Union is a labor organization within the meaning of Section 2(5) of the Act.2.By reducing Arthur G. Brackett and Patrick M. Kenily in seniority to thedates of their membership in Local 600, and by making their assignments duringthe period from March 18 to April 19, 1954, pursuant to such reduced seniority,Consolidated discriminated against them to encourage membership in said Union,and thereby engaged in unfair labor practices proscribed by Section 8 (a) (3) and(1) of the Act.3.By causing and attempting to cause Consolidated to discriminate as afore-said,Local 600 engaged in unfair labor practices proscribed by Section 8 (b) (2)and 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices having occurred in connection with theoperations of Consolidated's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and substantially affect commerce within the meaning of Section 2 (6) and(7) of the Act.5.Respondents have not engaged in unfair labor practices as alleged in the com-plaint except as found in Conclusions of Law, paragraphs numbered 2 and 3,supra.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelationsAct,we hereby notify our employees that:WE WILL NOT encourage membership in Local 600, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL,by reducing our employees in seniority to conform to the dates of their mem-bership in said Union, and we will not engage in any like or related conduct.WE WILL make whole Arthur G. Brackett and Patrick M. Kenily for anyloss of earnings which they suffered as a result of the discriminationagainstthem.All our employees are free to become, to remain, or to refrain from becomingor remaining members of the above-named Union, or any other labor organiza-tion, except to the extent that said right may be affected by anagreement in con-formity with Section 8 (a) (3) of the Act.CONSOLIDATED FORWARDING COMPANY, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 600, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, AFL, AND TOALL EMPLOYEES OF CONSOLIDATED FORWARDING COMPANY, INC.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Consolidated Forwarding Company,Inc., its officers, agents, successors, or assigns, to discriminate against its em- DEENA ARTWARE, INCORPORATED371ployees byreducing them in seniority to conform to the dates of their unionmemberhip,and we will not engage in any like or relatedconduct.WE WILL make whole Arthur G. Brackett and PatrickM. Kenily for anyloss of earningswhich theysuffered as a result of the discrimination againstthem.LOCAL 600, INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA, AFL,LaborOrganization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced,or coveredby any othermaterial.Deena Artware,IncorporatedandUnited Brick and Clay Work-ers of America,Affiliated with American Federation of Labor.Case No. 9-CA-44.April 01, 1955SUPPLEMENTAL DECISION AND ORDEROn October 25, 1949, the Board issued a Decision and Order in theabove-entitled proceeding, finding,inter alia,that the Respondent hadviolated Section 8 (a) (3) of the Act by discharging more than 60employees.The Board therefore ordered the Respondent to offerreinstatement to these employees and to make them whole for anyloss of pay suffered as a result of the discrimination against them.'On July 30, 1952, the court of appeals handed down its decision en-forcing the Board's Order.2Thereafter, on October 1, 1952, the courtof appeals denied the Respondent's petition for a rehearing.TheUnited States Supreme Court denied a petition for a writ of certiorarion March 9, 1953.3'The Board'sDecision and Order and its Supplemental Decision are reported in 86NLRB 732 and 95 NLRB 9.The Board'sOrder, in relevant part, directed the Respondent to take the followingaffirmativeaction withrespect to the discriminatorily discharged employees :(a)Offer . . . immediate and full reinstatement to their former or substantiallyequivalent positionswithout prejudice to their seniorityor other rights and privileges ;(b)Make whole...for any loss of pay theymay have suffered by reason of theRespondent's discrimination against them,by paymentto each of them of a sum ofmoney equal to the amount whichhe normallywould haveearned as wages during theperiod fromthe date ofhis discharge to the date of the Respondent's offer of rein-statement,less hisnet earningsduring suchperiod ;N L R B. v. DeenaArtware, Inc.,198 F. 2d 645 (C. A. 6).On May 8, 1950, the Board filed in the Court of Appeals for the Sixth Circuit apetitionfor enforcementof its OrderOn August 11, 1950, theRespondent filed a motion to re-mand the caseto the Board to adduceadditionalevidence.The courtgranted the Re-spondent'smotion on October 12, 1950Pursuant to the remand,a further hearing washeld beforea Trial Examiner, who issued a Supplemental IntermediateReport.The Boardissued itsSupplementalDecisionon July 6, 1951 (95 NLRB 9),and thereafter filed a sup-plemental petition for enforcementof its Order.The decree of the courtenforced theBoard'sOrder, grantingreinstatementand back pay to 62 employees. (The court'smodi-fication ofthe Board'sOrder asto four additional employeesis not relevant to this pro-ceeding )S 345 U. S. 906.112 NLRB No. 44.369028-56-vol. 112-25